Citation Nr: 1032357	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-42 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder, 
currently characterized as complex partial seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 
1995 to March 1999.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2004 decision of 
VA Regional Office (RO) in Denver, Colorado that denied service 
connection for a seizure disorder.  The case is currently being 
handled by the Appeals Management Center in Washington, DC.

The appellant was afforded a videoconference hearing in May 2006 
before the undersigned Veterans Law Judge sitting at Washington, 
DC.  The transcript is of record.  

The case was remanded in October 2006 for further development.  
It is once again before the Board for appropriate disposition.

In correspondence dated in June 2010, the Veteran requests 
service connection for depression as secondary to service-
connected hysterectomy with history of endometriosis, and an 
increased rating for hysterectomy with history of endometriosis.  
These matters are not properly before the Board for appellate 
review and they are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

Complex partial seizures are attributable to service.


CONCLUSION OF LAW

Complex partial seizures were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts and has presented testimony to the effect 
that she has a seizure disorder that is of service onset for 
which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this instance, the claim of 
entitlement to service connection for a seizure disorder is 
granted.  The Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. Wensch 
v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a) (2).  Therefore, in view of the Board's favorable decision 
and full grant of the benefit sought on appeal, further 
assistance is unnecessary to aid the appellant in substantiating 
the appeal.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training ACDUTRA or injury incurred while performing 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 
1110, 1131 (West 2002 & Supp. 2010).  

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and epilepsy becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Factual Background

The Veteran's service treatment records reflect that on 
examination in December 1994 for service entrance, she denied 
epilepsy or fits, or periods of unconsciousness.  Her 
neurological status was evaluated as normal.  The appellant is 
shown to have received treatment for numerous complaints, 
disorders and conditions throughout her service, including 
pregnancy.  On a clinical entry in August 1998, it was recorded 
that she had been at formation that morning when she became 
nauseated, dizzy and lightheaded.  She denied loss of 
consciousness but became weak and went to the ground.  It was 
noted that she was somewhat disoriented but began feeling much 
better after that time.  Following examination, an assessment of 
presyncopal episode was rendered.  The examiner noted that this 
was a likely vasovagal combination of decreased intake, heat, and 
standing in formation.  A service discharge examination report is 
not of record.  Records reflect, however, that Veteran 
transferred into the Air Force Reserves after active duty.  On 
periodic examination in December 1999, neurologic status was 
evaluated as normal.  On the report of medical history, the 
appellant stated that her health was poor but denied epilepsy or 
seizure.  

Post service, a clinical report from Oregon Health Science 
University (OHSU) dated in March 2000 indicated that the 
appellant had had an episode of syncope three weeks before.  It 
was noted that she had been taken to Mount Hood Emergency Room 
where a work-up had been negative.  The Veteran was reported to 
have stated that her syncopal episodes were present years before 
when she used to pass out more frequently.  She said she had 
never had a full neurologic workup for such symptoms and follow-
up was advised.  

The Veteran was awarded Social Security disability benefits from 
March 2000 for a diagnosis of pseudoseizures.

Subsequent OHSU clinical records dating from June 2000 indicate 
increasing frequency of syncopal episodes for which the Veteran 
underwent extensive diagnostic work-up.  A number of diagnoses 
were rendered during this time frame including possible seizures, 
probable seizures, non-epileptic seizures of psychogenic origin, 
conversion disorder, seizure-like activity, seizures-
nonepileptic, pseudoseizures, and seizures versus pseudoseizures, 
etc., for which she was placed on medication.  In August 2000, 
the appellant completed a comprehensive three and a half day 
series of inpatient video electroencephalogram (EEG) monitoring 
at the OHSU epilepsy center.  The EEG recording results were 
interpreted as normal and definitively showed non-epileptic 
seizures.  An October 2001 Air Force Reserve narrative summary 
recorded that she had had 22 to 24 episodes of syncope since 
March 2000.

Thereafter, in an Air Force Reserve Command memorandum dated in 
October 2001, it was noted that the Veteran's medical 
documentation had been reviewed, and it was determined that she 
was medically disqualified for continued military duty due to a 
seizure disorder of uncertain etiology which was incompatible 
with military service. 

The ensuing and voluminous clinical record is replete with 
evidence of treatment for activity, including emergency room 
visits and short periods of hospitalization, for which she was 
placed on multiple trials of varying medications.  The appellant 
remained under treatment and underwent extensive private and VA 
neurological assessment, diagnostic study and follow-up over the 
years for her symptoms.  Numerous EEGs were performed with normal 
results.  Following neurological evaluation by J. A. Farrier. 
M.D., in June and September 2003, it was noted that the Veteran 
appeared to have two types of seizures - generalized tonic-clonic 
and what seemed to be complex partial seizure.  These were 
settled on as the diagnoses.  

The Veteran underwent continuing and extensive neurological 
assessment and evaluation by VA.  In February 2006, an assessment 
of probable partial complex seizures with secondary 
generalization was rendered.  The examiner added that it was 
important to review of records to verify the diagnosis.  A normal 
EEG was obtained by VA in April 2006.  An EEG in May 2006 
disclosed no epileptiform abnormalities.  A January 2007 clinic 
note indicated that the appellant was being followed for partial 
complex seizures.  Assessments in August and September 2007 
stated that she had complex partial seizures with secondary 
generalization that was refractory seizure disorder likely 
initiated while in the United States Air Force.  

Extensive clinical information dated between 2006 and 2007 were 
received from Grossmont Hospital showing treatment for multiple 
complaints and disorders, including seizures.  In one clinical 
record dated in November 2006, past medical history was noted to 
be significant for a grand mal seizure disorder which had 
initiated as a petit mal type in her childhood and which became 
grand mal as she reached adulthood.  

A VA compensation and pension examination was conducted in 
November 2009.  The examiner indicated that the claims file was 
reviewed.  Pertinent history was noted to the effect that the 
Veteran had developed syncopal episodes while on active duty in 
1996, subsequently had multiple syncopal spells and was diagnosed 
with seizures in 2000.  The duration, characteristic and 
frequency of seizures were depicted.  It was noted that she had 
had multiple EEGs and that the possibility of pseudoseizures had 
been raised in the past.  A physical examination was performed.  
Following examination, a diagnosis of complex partial seizures 
with secondary generalization, in addition to some episodes of 
nonepileptic seizures was rendered.  The examiner stated that 
"In my medical opinion, it is at least as likely as not that 
this Veteran's disease, seizures and pseudo-seizures began while 
she was in military service due to the consistent history that is 
available."  It was added that the disorder developed during the 
appellant's military service.

Statements dated in February 2010 were received in support of the 
claim from two fellow former service members who attested to 
their knowledge of the Veteran "blacking out" and repeatedly 
passing out and syncopal episodes during service.

D. Teeple, M.D., wrote in March 2010 that the Veteran was under 
his care for a seizure disorder.  He stated that he had reviewed 
the Veteran's service treatment records and had reviewed the 
buddy statements.  He related that it was now clear that the 
appellant's diagnosis was a seizure disorder, and opined that the 
earliest manifestation of such was more likely than not related 
to military service.  Dr. Teeple stated that "I base my opinion 
on the fact that she began having seizures in service...that went 
both misdiagnosed and untreated."  He added that the stress of 
military life accompanied with not being properly treated 
aggravated the condition.  It was reiterated that "Therefore, in 
my opinion, it is more likely than not that the seizure disorder 
from which [the Veteran] suffers is directly related to her 
military service. 



Legal Analysis

The evidence in this case contains records from Grossmont 
Hospital indicating that the Veteran may have had seizure 
activity as a child.  However, no seizure disorder was reported 
or noted on service entrance or during service.  She was thus 
presumed to be sound at service entrance. See 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2009)  

The evidence reflects that the Veteran was seen in August 1998 
for a syncopal episode that was felt to derive from a combination 
of situational conditions, and no further follow-up or treatment 
in this regard is shown.  The Board observes, however, that her 
affiants in February 2010 attested to a pattern of blackouts and 
passing out during active duty that is not documented in the 
service treatment records.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
Although the appellant denied epilepsy or seizure on periodic Air 
Force Reserve examination in December 1999, less than four months 
later, when being treated for complaint not pertinent to this 
appeal in March 2000, she admitted to a years-long history of 
syncopal episodes and passing out.  A layman is competent to 
report that he notices blacking out as such comes to her through 
one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 
(1994).  

It is shown that the appellant's syncopal episodes continued.  
Numerous assessments of her condition, including pseudoseizures, 
were posited upon diagnostic work-up and treatment in 2000.  
However, EEGs were invariably normal and epileptic seizures were 
not confirmed.  The Veteran was determined to have non-
epileptiform seizures following inpatient video EEG monitoring in 
August 2003.  

On more recent neurologic work-up, evaluation and treatment, it 
has been determined that the Veteran has complex partial seizures 
with secondary generalization, in addition to some form of 
nonepileptic seizures.  The Board observes that VA outpatient 
neurological staff in 2007, the board-certified VA neurologist 
who examined the Veteran for compensation purposes in November 
2009, and her private physician in 2010, Dr. Teeple, clearly 
relate current seizure disorder to syncopal episodes during 
active duty.  A well-supported nexus to service has been 
presented and there is no contrary clinical opinion in the 
record. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board is fully aware that there has been doubt as to the true 
nature of the attacks.  See 38 C.F.R. § 4.121.  However, we now 
have a VA neurologist, who has reviewed the record, determine 
that the correct diagnosis includes partial complex seizures and 
that such were first manifest during service.  In view of the 
documented in-service event, the Board concludes that the 
evidence supports the claim.


ORDER

Service connection for partial complex seizures is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


